Citation Nr: 1332937	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service ionizing radiation and as due to in-service herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to April 1964.  The Veteran died in July 1996.  The Appellant is the Veteran's widow.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service ionizing radiation and as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2000 Board decision denied service connection for the cause of the Veteran's death.

2.  The evidence pertaining to the Veteran's death submitted subsequent to the March 2000 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The Board's March 2000 decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

Initially, the Board notes that the RO denied the Appellant's petition to reopen her claim of entitlement to service connection for the cause of the Veteran's death in the March 2009 rating decision at issue - determining she had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

The Appellant's claim of entitlement to service connection for the cause of the Veteran's death was initially denied by the RO in a September 1998 rating decision.  The Appellant appealed this rating decision to the Board, and in a March 2000 decision, the Board confirmed the RO's denial of the claim.  The Board found that the disorders listed on the Veteran's death certificate were not incurred in or related to his active military service, to include in-service radiation, and did not manifest within the presumptive period.  The Appellant was notified of the Board decision, as well as of her appellate rights, that same month.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In April 2005, the Appellant filed a claim to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the March 2000 Board denial:  service personnel records and lay statements from the Appellant and her representative.  This evidence is new because it has not previously been submitted.  

The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the personnel records document the Veteran's radiation exposure and risk during his active military service.  As previously stated, the Appellant contends, in pertinent part, that the Veteran's death was due to his in-service ionizing radiation exposure.  These personnel records were not associated with the claims file at the time of the March 2000 Board decision, and are relevant to the Appellant's claim.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim.  Furthermore, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  For these reasons, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claim can be properly adjudicated.   

Initially, the Appellant has not been provided with an adequate duty-to-assist notice letter for her claim.  In an August 2005 statement, the Appellant argued, for the first time, that the Veteran's death was due to, in pertinent part, in-service herbicide exposure.  To date, the Appellant has not been informed of the requirements for establishing service connection for the cause of the Veteran's death based on in-service herbicide exposure.  The Appellant must be provided with this requisite notice, and the RO/AMC must develop the claim on this theory of entitlement.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Additionally, as the claim has been reopened by the Board in this decision, the RO/AMC must now adjudicate the service connection claim on its merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) ("When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.").

Accordingly, the case is REMANDED for the following actions:

1.  The Appellant should be provided with proper VCAA notice that informs her of the information or evidence that is needed to substantiate a claim for entitlement to the cause of the Veteran's death, to include as due to in-service herbicide exposure.  

2.  Determine whether the Veteran was exposed to herbicides during his active military service.  The RO/AMC should contact the appropriate entity, to include the Joint Services Records Research Center (JSRRC), National Personnel Records Center (NPRC), and/or Department of Defense (DoD) in order to make this determination.  All responses must be documented.  If records cannot be obtained or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

3.  After the above actions have been completed, readjudicate the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service ionizing radiation and as due to in-service herbicide exposure.  If the claim remains denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


